DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-3, 5-6, 9 and 11 are currently under examination. Claims 10 and 12-16 and 18-20 are withdrawn from consideration. Claims 1-3, 5-6, 10, 12-16, 18 and 20 are amended. Claims 4, 7-8 and 17 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey R. Lomprey on 01/18/2021.
Claims 12-16 and 18-20 (canceled).
Allowable Subject Matter
Claims 1-3, 5-6 and 9-11 are allowed.
The closest prior is Luo et al. (US 2009/0247398 A1).
Luo teach an activator composition (claims 1 and 5-14) obtained by contacting a support such as silica (applicant’s elected species, [0075]) with M’mQm (M’=Group 2 metal such as Mg, the valence of Mg is 2=m, Q= hydrocarbyl alkyl group including ethyl and butyl groups, applicant’s elected an organometallic linking compound, [0046]), and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, neither Luo et al. nor any prior arts of the record specifically teaches or suggests a polyfunctional compound comprising 4,4'ethylenediphenol, 4,4'-methylenebis(2,6- di(tert-butyl)-phenol), or 1,3,5-trimethyl-2,4,6-tris(3,5-di(tert-butyl)-4- hydroxybenzyl)benzene as per applicant claim 1. Therefore, the claim 1 allowed. As such, the dependent claims 2-3, 5-6 and 9-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738